PER CURIAM.
We affirm the sentence entered in this case on remand from the first appeal. See Senteno v. State, 737 So.2d 1120 (Fla. 2d DCA 1999). We reverse the judgment entered on remand' as to count six because that judgment does not comply with the opinion that we issued in the first appeal. On remand, the trial court shall enter a new judgment accurately stating the convictions permitted by our last opinion.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, A.C.J., and WHATLEY, J., and DANAHY, PAUL W., (Senior) Judge, Concur.